      ELLEN F. ROSENBLUM
      Attorney General
      JESSICA SPOONER #105919
      Assistant Attorney General
      MATTHEW A. MAILE #181761
      Assistant Attorney General
      I>eparttnentofJustice
      1162 Court Street NE
      Salem, OR 97301-4096
      Telephone: (503) 947-4700
      Fax: (503) 947-4791
      Email: Jessica.Spooner@doj.state.or.us
              matthew.maile@doj.state.or.us

      Attorneys for I>efendants Oregon I>eparttnent of Corrections and Brandon Kelly




                                     IN THE UNITEI> STATES I>ISTRICT COURT

                                         FOR THE I>ISTRICT OF OREGON



      Carlton Eugene Hayes,                                    Case No. 6:18-CV-2006-MC

                        Plaintiff,                             OFFER OF JUI>GMENT

               v.

      Oregon I>epartment of Corrections, Brandon
      Kelly - Oregon State Penitentiary- et aI,

                        I>efendants.

     TO:                Carlton Hayes, by and through his attorneys Kevin T. Lafky & Tonyia J. Brady,
                        Lafky & Lafky, 429 Court Street NE, Salem, OR 97301


               Pursuant to Fed. R. Civ. P. 68, I>efendants the Oregon I>eparttnent of Corrections

     ("OI>OC") and Brandon Kelly hereby offer to settle this matter and allow entry of judgment in

     favor of Plaintiff and against them in the sum of Two Hundred and Fifty-One I>ollars ($251.00),

     plus reasonable, legally recoverable attorney fees and costs incurred by Plaintiff through the date



Page 1 -   OFFER OF JUI>GMENT
           JS/rrc/9415173-vl
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
      of service of this Offer of Judgment. Plaintiffs attorney fees and costs shall be determined

      pursuant to Fed. R. Civ. P. 54, LR 54-1, LR 54-3, or other applicable Federal Rule.

               This offer is not to be construed as an admission for any purpose. Pursuant to Fed. R.

      Civ. P. 68, if this offer is not accepted on or before the close of business within fourteen (14)

      days after being served, it shall be deemed to be revoked.

               DATED      January~,     2019.

                                                            Respectfully submitted,

                                                            ELLEN F. ROSENBLUM
                                                            Attorney General



                                                                sl Jessica Spooner
                                                            JESSICA SPOONER #105919
                                                            Assistant Attorney General
                                                            MATTHEW A. MAILE #181761
                                                            Assistant Attorney General
                                                            Trial Attorneys
                                                            Tel (503) 947-4700
                                                            Fax (503) 947-4791
                                                            Jessica.Spooner@doj.state.or.us
                                                            matthew .maile@doj.state.or.us
                                                            Of Attorneys for Defendants

      Plaintiff [ACCEPTS       -P- /DECLINES~ Defendants' Offer of Judgment

     ~
                                   .s8 alOoyq \
                                                                 DATED:         2/8/1 ~
FOr: ~852633
      Of Attorneys for Plaintiff




Page 2 -   OFFER OF JUDGMENT
           JS/rrc/941S173-vl
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 I Fax: (503) 947-4791
